"THE TRANSFER OF THIS SECURITY IS SUBJECT TO RESTRICTIONS CONTAINED HEREIN. THIS
SECURITY HAS BEEN ISSUED IN RELIANCE UPON THE REPRESENTATION OF HOLDER THAT IT
HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TOWARDS THE RESALE
OR OTHER DISTRIBUTION THEREOF. THIS SECURITY AND THE SECURITIES ISSUABLE UPON
EXERCISE OR CONVERSION HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED, ASSIGNED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT AND ANY APPLICABLE
STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL SATISFACTORY TO COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED."



COMMON STOCK PURCHASE WARRANT

To Purchase Up To _________ Shares of the Common Stock of

Quantum Fuel Systems Technologies Worldwide, Inc.

THIS IS TO CERTIFY THAT James Mintzer, or registered assigns (the "Holder"), is
entitled, during the Exercise Period (as hereinafter defined), to purchase from
Quantum Fuel Systems Technologies Worldwide, Inc, a Delaware corporation (the
"Company"), the Warrant Stock (as hereinafter defined), in whole or in part, at
a purchase price of $2.64 per share, all on and subject to the terms and
conditions hereinafter set forth.

Definitions
. As used in this Warrant, the following terms have the respective meanings set
forth below:

"Act" has the meaning set forth in Section 3(d).

"Affiliate" means any person or entity that, directly or indirectly through one
or more intermediaries, controls or is controlled by or is under common control
with a person or entity, as such terms are used in and construed under Rule 144
under the Securities Act. With respect to a Holder of Warrants, any investment
fund or managed account that is managed on a discretionary basis by the same
investment manager as such Holder will be deemed to be an Affiliate of such
Holder.

"Appraised Value" means, in respect of any share of Common Stock on any date
herein specified, the fair saleable value of such share of Common Stock
(determined with giving effect to the discount for (i) a minority interest or
(ii) any lack of liquidity of the Common Stock or to the fact that the Company
may have no class of equity registered under the Exchange Act) as of the last
day of the most recent fiscal month ending prior to such date specified, based
on the value of the Company on a fully-diluted basis, as determined by a
nationally recognized investment banking firm selected by the Company's Board of
Directors and having no prior relationship with the Company.

"Business Day" means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of New York
generally are authorized or required by law or other government actions to
close.

"Change of Control" means the (i) acquisition by an individual or legal entity
or group (as set forth in Section 13(d) of the Exchange Act) of more than
one-half of the voting rights or equity interests in the Company; or (ii) sale,
conveyance, or other disposition of all or substantially all of the assets,
property or business of the Company or the merger into or consolidation with any
other corporation (other than a wholly owned subsidiary corporation) or
effectuation of any transaction or series of related transactions where holders
of the Company's voting securities prior to such transaction or series of
transactions fail to continue to hold at least 50% of the voting power of the
Company (or, if other than the Company, the successor or acquiring entity)
immediately following such transaction.

"Closing Date" means November __, 2011.

"Commission" means the Securities and Exchange Commission or any other federal
agency then administering the Securities Act and other federal securities laws.

"Common Stock" means (except where the context otherwise indicates) the Common
Stock, $0.02 par value per share, of the Company as constituted on the Closing
Date, and any capital stock into which such Common Stock may thereafter be
changed or converted, and shall also include (i) capital stock of the Company of
any other class (regardless of how denominated) issued to the holders of shares
of Common Stock upon any reclassification thereof which is also not preferred as
to dividends or assets on liquidation over any other class of stock of the
Company and which is not subject to redemption and (ii) shares of common stock
of any successor or acquiring corporation received by or distributed to the
holders of Common Stock of the Company in the circumstances contemplated by
Section 4.

"Company" shall have the meaning set forth in the preamble hereto.

"Conversion Date" has the meaning set forth in Section 2.

"Conversion Right" has the meaning set forth in Section 2(d).

"Converted Warrant Shares" has the meaning set forth in Section 2(d).

"Current Market Price" means, in respect of any share of Common Stock on any
date herein specified,

(1) if there shall not then be a public market for the Common Stock, then the
Appraised Value per share of Common Stock at such date, or

(2) if there shall then be a public market for the Common Stock, the average of
the daily market prices for the five (5) consecutive trading days immediately
before such date. The daily market price for each such trading day shall be (i)
the closing bid price on such day on the OTC Bulletin Board or principal stock
exchange (including Nasdaq) on which such Common Stock is then listed or
admitted to trading, or quoted, as applicable, (ii) if no sale takes place on
such day on the OTC Bulletin Board or any such exchange, the last reported
closing bid price on such day as officially quoted on the OTC Bulletin Board or
any such exchange (including Nasdaq), (iii) if the Common Stock is not then
listed or admitted to trading on the OTC Bulletin Board or any stock exchange,
the last reported closing bid price on such day in the over-the-counter market,
as furnished by the National Association of Securities Dealers Automatic
Quotation System or the National Quotation Bureau, Inc., (iv) if neither such
corporation at the time is engaged in the business of reporting such prices, as
furnished by any similar firm then engaged in such business, or (v) if there is
no such firm, as furnished by any member of FINRA selected mutually by the
holder of this Warrant and the Company or, if they cannot agree upon such
selection, as selected by two such members of FINRA, one of which shall be
selected by the holder of this Warrant and one of which shall be selected by the
Company.

"Current Warrant Price" means, in respect of a share of Common Stock at any date
herein specified, the price at which a share of Common Stock may be purchased
pursuant to this Warrant on such date. Unless and until the Current Warrant
Price is adjusted pursuant to the terms herein, the initial Current Warrant
Price shall be $2.64 per share of Common Stock.

"Distributed Property" has the meaning set forth in Section 4(b)(iii).

"Exchange Act" means the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect from time to time.

"Exercise Period" means the period during which this Warrant is exercisable
pursuant to Section 2(a).

"Expiration Date" means November __, 2016, subject to modification as provided
herein.

"FINRA" means the Financial Industry Regulatory Authority, Inc., or any
successor corporation thereto.

"Holder" shall have the meaning set forth in the preamble hereto.

"Maximum Percentage" has the meaning set forth in Section 2(c).

"Other Property" has the meaning set forth in Section 4(d)(i).

"Person" means any individual, sole proprietorship, partnership, joint venture,
trust, incorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, entity or government (whether
federal, state, county, city, municipal or otherwise, including, without
limitation, any instrumentality, division, agency, body or department thereof).

"Restricted Common Stock" means shares of Common Stock which are, or which upon
their issuance upon the exercise of any Warrant would be required to be,
evidenced by a certificate bearing the restrictive legend set forth in Section
3(d).

"Securities Act" means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.

"Subscription Agreement" means that certain Subscription Agreement dated as of
the Closing Date by and among the Company and the other parties named therein,
pursuant to which this Warrant was originally issued.



"Trading Day" means any day on which the primary market on which shares of
Common Stock are listed is open for trading.



"Transfer" means any disposition of any Warrant or Warrant Stock or of any
interest in either thereof, which would constitute a sale thereof within the
meaning of the Securities Act.



"Warrants" means this Warrant and all warrants issued upon transfer, division or
combination of, or in substitution for, any thereof. All Warrants shall at all
times be identical as to terms and conditions and date, except as to the number
of shares of Common Stock for which they may be exercised.



"Warrant Price" means an amount equal to (i) the number of shares of Common
Stock being purchased upon exercise of this Warrant pursuant to Section 2(a),
multiplied by (ii) the Current Warrant Price.



"Warrant Register" has the meaning set forth in Section 3(b).

"Warrant Stock" means up to ________ shares of Common Stock to be purchased upon
the exercise hereof, subject to adjustment as provided herein.



Exercise of Warrant
.

Manner of Exercise

. From and after the first Business Day following the six month anniversary of
the Closing Date, and until 5:00 P.M., New York time, on the Expiration Date
(the "
Exercise Period
"), the Holder may exercise this Warrant, on any Business Day, for all or any
part of the number of shares of Warrant Stock purchasable hereunder, subject to
the terms and conditions of this Warrant.



In order to exercise this Warrant, in whole or in part, the Holder shall either
exercise the Conversion Right set forth in Section 2(d) below or deliver to the
Company at its principal executive office or at the office or agency designated
by the Company as provided herein, (i) a written notice of Holder's election to
exercise this Warrant, which notice shall specify the number of shares of
Warrant Stock to be purchased, (ii) payment of the Warrant Price as provided
herein, and (iii) this Warrant. Such notice shall be irrevocable and
substantially in the form of the subscription form appearing at the end of this
Warrant as Exhibit A, duly executed by the Holder or its agent or attorney. Upon
receipt thereof, the Company shall, as promptly as reasonably practicable,
execute or cause to be executed and deliver or cause to be delivered to the
Holder a certificate or certificates representing the aggregate number of full
shares of Warrant Stock issuable upon such exercise, together with cash in lieu
of any fraction of a share, as hereinafter provided. The stock certificate or
certificates so delivered shall be, to the extent possible, in such denomination
or denominations as the Holder shall reasonably request in the notice and shall
be registered in the name of the Holder or if permitted pursuant to the terms of
this Warrant such other name as shall be designated in the notice. This Warrant
shall be deemed to have been exercised and such certificate or certificates
shall be deemed to have been issued, and the Holder or any other Person so
designated to be named therein shall be deemed to have become a Holder of record
of such shares for all purposes, as of the date when the notice, together with
the payment of the Warrant Price and this Warrant, is received by the Company as
described above. If this Warrant shall have been exercised in part, the Company
shall, at the time of delivery of the certificate or certificates representing
Warrant Stock, deliver to the Holder a new Warrant evidencing the rights of the
Holder to purchase the unpurchased shares of Common Stock called for by this
Warrant, which new Warrant shall in all other respects be identical with this
Warrant, or at the request of the Holder, appropriate notation may be made on
this Warrant and the same returned to the Holder.



Payment of the Warrant Price may be made at the option of the Holder by: (i)
certified or official bank check payable to the order of the Company, or (ii)
wire transfer of immediately available funds to the account of the Company; or
(iii) in accordance with Section 2(d) below. All shares of Common Stock issuable
upon the exercise of this Warrant pursuant to the terms hereof shall be validly
issued and, upon payment of the Warrant Price, shall be fully paid and
nonassessable and not subject to any preemptive rights.



Fractional Shares

. The Company shall not be required to issue a fractional share of Common Stock
upon exercise of any Warrant. As to any fraction of a share which the Holder of
one or more Warrants, the rights under which are exercised in the same
transaction, would otherwise be entitled to purchase upon such exercise, the
Company shall pay an amount in cash equal to the Current Market Price per share
of Common Stock on the date of exercise multiplied by such fraction.



Restrictions on Exercise Amount

. The Company shall not affect the exercise of this Warrant, and the Holder
shall not have the right to exercise this Warrant, to the extent that after
giving effect to such exercise, such Person (together with such Person's
affiliates) would beneficially own in excess of 9.99% (the "
Maximum Percentage
") of the shares of Common Stock outstanding immediately after giving effect to
such exercise. For purposes of the foregoing sentence, the aggregate number of
shares of Common Stock beneficially owned by such Person and its affiliates
shall include the number of shares of Common Stock issuable upon exercise of
this Warrant with respect to which the determination of such sentence is being
made, but shall exclude shares of Common Stock which would be issuable upon (i)
exercise of the remaining, unexercised portion of this Warrant beneficially
owned by such Person and its affiliates and (ii) exercise or conversion of the
unexercised or unconverted portion of any other securities of the Company
beneficially owned by such Person and its affiliates (including, without
limitation, any convertible notes or convertible preferred stock or warrants)
subject to a limitation on conversion or exercise analogous to the limitation
contained herein. Except as set forth in the preceding sentence, for purposes of
this paragraph, beneficial ownership shall be calculated in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended. For purposes
of this Warrant, in determining the number of outstanding shares of Common
Stock, the Holder may rely on the number of outstanding shares of Common Stock
as reflected in (1) the Company's most recent Form 10-K, Form 10-Q, Current
Report on Form 8-K or other public filing with the Securities and Exchange
Commission, as the case may be, (2) a more recent public announcement by the
Company or (3) any other notice by the Company or the Transfer Agent setting
forth the number of shares of Common Stock outstanding. For any reason at any
time, upon the written or oral request of the Holder, the Company shall within
two (2) Business Days confirm orally and in writing to the Holder the number of
shares of Common Stock then outstanding. In any case, the number of outstanding
shares of Common Stock shall be determined after giving effect to the conversion
or exercise of securities of the Company, including this Warrant, by the Holder
and its affiliates since the date as of which such number of outstanding shares
of Common Stock was reported. By written notice to the Company, the Holder may
from time to time increase or decrease the Maximum Percentage to any other
percentage not in excess of 9.99% specified in such notice;
provided
that (i) any such increase will not be effective until the sixty-first (61
st
) day after such notice is delivered to the Company, and (ii) any such increase
or decrease will apply only to the Holder. The provisions of this paragraph
shall be construed and implemented in a manner otherwise than in strict
conformity with the terms of this Section 2(c) to correct this paragraph (or any
portion hereof) which may be defective or inconsistent with the intended
beneficial ownership limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.



Cashless Exercise

. If at the time the Holder exercises this Warrant in accordance with the
provisions of this Section 2 there is not an effective registration statement
covering the resale of the shares of Common Stock issuable upon such exercise
(or the prospectus contained therein is not available for use), then the Holder
shall have the right to convert this Warrant (the "
Conversion Right
") into Warrant Stock as provided in this Section 2(d). Upon exercise of the
Conversion Right with respect to shares of Warrant Stock (the "
Converted Warrant Shares
"), the Company shall deliver to the Holder (without payment by the Holder of
any exercise price or any cash or other consideration) that number of shares of
Warrant Stock computed using the following formula:



X = Y (A - B)
A

Where: X = the number of shares of Warrant Stock to be delivered to the Holder;

Y = the number of Converted Warrant Shares;

A = the Current Market Price; and

B = the Current Warrant Price (as adjusted on the Conversion Date).

No fractional shares shall be issuable upon exercise of the Conversion Right,
and if the number of shares to be issued (determined in accordance with the
foregoing formula) is other than a whole number, the Company shall pay to the
Holder with respect to such fractional shares an amount in cash determined in
accordance with Section 2(b).

The Conversion Right may be exercised by the Holder by the surrender of the
Warrant at the principal executive office of the Company together with a written
statement specifying that the Holder thereby intends to exercise the Conversion
Right and indicating the total number of shares under the Warrant that the
Holder is exercising through the Conversion Right. Such conversion shall be
effective upon receipt by the Company of the Warrant together with the aforesaid
written statement, or on such later date as is specified therein (the
"Conversion Date"). Certificates for the shares issuable upon exercise of the
Conversion Right shall be delivered to the Holder promptly following the
Conversion Date and, if applicable, a new warrant evidencing the balance of the
shares remaining subject to the Warrant shall also be delivered to the Holder.

Transfer, Division and Combination
.

Transfer

. Subject to compliance with any applicable securities laws and the conditions
set forth in Section 3(c) hereof, this Warrant and all rights hereunder are
transferable, in whole or in part, upon surrender of this Warrant at the
principal office of the Company or its designated agent, together with a written
assignment of this Warrant substantially in the form attached hereto as Exhibit
B duly executed by the Holder or its agent or attorney and funds sufficient to
pay any transfer taxes payable upon the making of such transfer. Upon such
surrender and, if required, such payment, the Company shall execute and deliver
a new Warrant or Warrants in the name of the assignee or assignees and in the
denomination or denominations specified in such instrument of assignment, and
shall issue to the assignor a new Warrant evidencing the portion of this Warrant
not so assigned, and this Warrant shall promptly be cancelled. A Warrant, if
properly assigned, may be exercised by a new holder for the purchase of Warrant
Shares without having a new Warrant issued.



Warrant Register

. The Company shall register this Warrant, upon records to be maintained by the
Company for that purpose (the "
Warrant Register
"), in the name of the record Holder hereof from time to time. The Company may
deem and treat the registered Holder of this Warrant as the absolute owner
hereof for the purpose of any exercise hereof or any distribution to the Holder,
and for all other purposes, absent actual notice to the contrary.



Transfer Restrictions

. If, at the time of the surrender of this Warrant in connection with any
transfer of this Warrant, the transfer of this Warrant shall not be registered
pursuant to an effective registration statement under the Securities Act and
under applicable state securities or blue sky laws, the Company may require, as
a condition of allowing such transfer (i) that the Holder or transferee of this
Warrant, as the case may be, furnish to the Company a written opinion of counsel
(which opinion shall be in form, substance and scope customary for opinions of
counsel in comparable transactions) to the effect that such transfer may be made
without registration under the Securities Act and under applicable state
securities or blue sky laws, (ii) that the holder or transferee execute and
deliver to the Company an investment letter substantially in form of Exhibit C
attached hereto and (iii) that the transferee be an "accredited investor" as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.



Restrictive Legends

. Each certificate for Warrant Stock initially issued upon the exercise of this
Warrant, each certificate for Warrant Stock issued to any subsequent transferee
of any such certificate, and each certificate for Warrant Stock issued in
exchange therefor or substitution thereof, unless, in each case, such Warrant
Stock is eligible for resale without registration pursuant to Rule 144 or an
effective registration statement under the Securities Act, shall bear the
following legend:



"THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT"), OR ANY STATE SECURITIES LAWS, AND MAY NOT
BE SOLD, OFFERED FOR SALE, PLEDGED, ASSIGNED, HYPOTHECATED OR OTHERWISE
TRANSFERRED UNLESS (A) THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
ACT, AND APPLICABLE STATE SECURITIES LAWS, COVERING ANY SUCH TRANSACTION
INVOLVING SAID SECURITIES OR (B) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY STATING THAT SUCH TRANSACTION IS EXEMPT FROM
REGISTRATION."

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Shares upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at DTC, if (i) such Shares are registered for resale under the
Securities Act, (ii) such Shares are sold or transferred pursuant to Rule 144
(assuming the transferor is not an Affiliate of the Company), (iii) such Shares
are eligible for sale under Rule 144, or (iv) if such legend is not required
under applicable requirements of the Securities Act (including controlling
judicial interpretations and pronouncements issued by the Commission).  

Division and Combination; Expenses; Books

. This Warrant may be divided or combined with other Warrants upon presentation
hereof at the aforesaid office or agency of the Company, together with a written
notice specifying the names and denominations in which new Warrants are to be
issued, signed by the Holder or its agent or attorney. Subject to compliance
with Section 3(a) as to any transfer which may be involved in such division or
combination, the Company shall execute and deliver a new Warrant or Warrants in
exchange for the Warrant or Warrants to be divided or combined in accordance
with such notice. The Company shall prepare, issue and deliver at Holder's
expense the new Warrant or Warrants under this Section 3.



Adjustments
. The number of shares of Common Stock for which this Warrant is exercisable,
and the price at which such shares may be purchased upon exercise of this
Warrant, shall be subject to adjustment from time to time as set forth in this
Section 4.

Stock Dividends, Subdivisions and Combinations

. If at any time while this Warrant is outstanding the Company shall:



(i) declare a dividend or make a distribution on its outstanding shares of
Common Stock in shares of Common Stock;

(ii) subdivide its outstanding shares of Common Stock into a larger number of
shares of Common Stock; or

(iii) combine its outstanding shares of Common Stock into a smaller number of
shares of Common Stock, then:

(1) the number of shares of Common Stock acquirable upon exercise of this
Warrant immediately after the occurrence of any such event shall be adjusted to
equal the number of shares of Common Stock which a record holder of the same
number of shares of Common Stock that would have been acquirable under this
Warrant immediately prior to the record date for such dividend or distribution
or the effective date of such subdivision or combination would own or be
entitled to receive after such record date or the effective date of such
subdivision or combination, as applicable, and

(2) the Current Warrant Price shall be adjusted to equal:

(A) the Current Warrant Price in effect at the time of the record date for such
dividend or distribution or of the effective date of such subdivision or
combination, multiplied by the number of shares of Common Stock into which this
Warrant is exercisable immediately prior to the adjustment, divided by

(B) the number of shares of Common Stock into which this Warrant is exercisable
immediately after such adjustment.

Any adjustment made pursuant to clause (i) of this Section 4(a) shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clauses (ii) or (iii) of this Section 4(a) shall become
effective immediately after the effective date of such subdivision or
combination.

Certain Other Distributions

. If at any time while this Warrant is outstanding the Company shall cause all
of the holders of its Common Stock to be entitled to receive any dividend or
other distribution of:



(i) cash,

(ii) any evidences of its indebtedness, any shares of stock of any class or any
other securities or property or assets of any nature whatsoever (other than cash
or additional shares of Common Stock as provided in Section 4(a) hereof), or

(iii) any warrants or other rights to subscribe for or purchase any evidences of
its indebtedness, any shares of stock of any class or any other securities or
property or assets of any nature whatsoever (in each case set forth in
subparagraphs 4(b)(i), 4(b)(ii) and 4(b)(iii) hereof, the "Distributed
Property"),

then upon any exercise of this Warrant that occurs after the record date for
such dividend or other distribution, the holder of this Warrant shall be
entitled to receive, in addition to the shares of Warrant Stock, the Distributed
Property that such holder would have been entitled to receive in respect of such
number of Warrant Shares had the holder been the record holder of such Warrant
Shares as of such record date. Such distribution shall be made whenever any such
exercise is made. A reclassification of the Common Stock (other than a change in
par value, or from par value to no par value or from no par value to par value)
into shares of Common Stock and shares of any other class of stock shall be
deemed a distribution by the Corporation to the holders of its Common Stock of
such shares of such other class of stock within the meaning of this Section 4(b)
and, if the outstanding shares of Common Stock shall be changed into a larger or
smaller number of shares of Common Stock as a part of such reclassification,
such change shall be deemed a subdivision or combination, as the case may be, of
the outstanding shares of Common Stock within the meaning of Section 4(a).

Other Provisions Applicable to Adjustments

. The following provisions shall be applicable to the making of adjustments of
the number of shares of Common Stock into which this Warrant is exercisable and
the Current Warrant Price provided for in Section 4:



(i) When Adjustments to Be Made. The adjustments required by Section 4 shall be
made whenever and as often as any specified event requiring an adjustment shall
occur, except that any that would otherwise be required may be postponed (except
in the case of a subdivision or combination of shares of the Common Stock, as
provided for in Section 4(a)) up to, but not beyond the date of exercise if such
adjustment either by itself or with other adjustments not previously made adds
or subtracts less than 1% of the shares of Common Stock into which this Warrant
is exercisable immediately prior to the making of such adjustment. Any
adjustment representing a change of less than such minimum amount (except as
aforesaid) which is postponed shall be carried forward and made as soon as such
adjustment, together with other adjustments required by this Section 4 and not
previously made, would result in a minimum adjustment or on the date of
exercise. For the purpose of any adjustment, any specified event shall be deemed
to have occurred at the close of business on the date of its occurrence.

(ii) Fractional Interests. In computing adjustments under this Section 4,
fractional interests in Common Stock shall be taken into account to the nearest
1/100th of a share.

(iii) When Adjustment Not Required. If the Company undertakes a transaction
contemplated under this Section 4 and as a result takes a record of the holders
of its Common Stock for the purpose of entitling them to receive a dividend or
distribution or subscription or purchase rights or other benefits contemplated
under this Section 4 and shall, thereafter and before the distribution to
stockholders thereof, legally abandon its plan to pay or deliver such dividend,
distribution, subscription or purchase rights or other benefits contemplated
under this Section 4, then thereafter no adjustment shall be required by reason
of the taking of such record and any such adjustment previously made in respect
thereof shall be rescinded and annulled.

(iv) Escrow of Stock. If after any property becomes distributable pursuant to
Section 4 by reason of the taking of any record of the holders of Common Stock,
but prior to the occurrence of the event for which such record is taken, a
holder of this Warrant exercises the Warrant during such time, then such holder
shall continue to be entitled to receive any shares of Common Stock issuable
upon exercise hereunder by reason of such adjustment and such shares or other
property shall be held in escrow for the holder of this Warrant by the Company
to be issued to holder of this Warrant upon and to the extent that the event
actually takes place. Notwithstanding any other provision to the contrary
herein, if the event for which such record was taken fails to occur or is
rescinded, then such escrowed shares shall be canceled by the Company and
escrowed property returned to the Company.

Reorganization, Reclassification, Merger, Consolidation or Disposition of Assets

.



(i) If there shall occur a Change of Control and, pursuant to the terms of such
Change of Control, shares of common stock of the successor or acquiring
corporation, or any cash, shares of stock or other securities or property of any
nature whatsoever (including warrants or other subscription or purchase rights)
in addition to or in lieu of common stock of the successor or acquiring
corporation ("Other Property"), are to be received by or distributed to the
holders of Common Stock of the Company, then the Holder of this Warrant shall
have the right thereafter for the balance of the Exercise Period to receive,
upon the exercise of the Warrant, the number of shares of common stock of the
successor or acquiring corporation or of the Company, if it is the surviving
corporation, and the Other Property receivable upon or as a result of such
Change of Control by a holder of the number of shares of Common Stock into which
this Warrant is exercisable immediately prior to such event.

(ii) In case of any such Change of Control described above, the resulting,
successor or acquiring entity (if not the Company) and, if an entity different
from the successor or acquiring entity, the entity whose capital stock or assets
the holders of the Common Stock are entitled to receive as a result of such
Change of Control, shall assume by written instrument all of the obligations of
this Warrant and the Transaction Documents (as defined in the Subscription
Agreement), subject to such modifications as may be deemed appropriate (as
determined by resolution of the Board of Directors of the Company), in order to
provide for adjustments of shares of the Common Stock into which this Warrant is
exercisable which shall be as nearly equivalent as practicable to the
adjustments provided for in Section 4. For purposes of Section 4, common stock
of the successor or acquiring corporation shall include stock of such
corporation of any class which is not preferred as to dividends or assets on
liquidation over any other class of stock of such corporation and which is not
subject to redemption and shall also include any evidences of indebtedness,
shares of stock or other securities which are convertible into or exchangeable
for any such stock, either immediately or upon the arrival of a specified date
or the happening of a specified event and any warrants or other rights to
subscribe for or purchase any such stock. The foregoing provisions of this
Section 4 shall similarly apply to successive Change of Control transactions.

Stock Transfer Taxes

. The issue of stock certificates upon exercise of this Warrant shall be made
without charge to the holder for any tax in respect of such issue. The Company
shall not, however, be required to pay any tax which may be payable in respect
of any transfer involved in the issue and delivery of shares in any name other
than that of the holder of this Warrant, and the Company shall not be required
to issue or deliver any such stock certificate unless and until the person or
persons requesting the issue thereof shall have paid to the Company the amount
of such tax or shall have established to the satisfaction of the Company that
such tax has been paid.



No Rights as Stockholder
. This Warrant does not entitle the Holder to any voting or other rights as a
stockholder of the Company prior to exercise and payment for the Warrant Price
in accordance with the terms hereof.
Reservation and Authorization of Common Stock
. From and after the Closing Date, the Company shall at all times reserve and
keep available for issue upon the exercise of Warrants such number of its
authorized but unissued shares of Common Stock as will be sufficient to permit
the exercise in full of all outstanding Warrants
Taking of Record; Stock and Warrant Transfer Books
. In the case of all dividends or other distributions by the Company to the
holders of its Common Stock with respect to which any provision of Section 4
refers to the taking of a record of such holders, the Company will in each such
case take such a record and will take such record as of the close of business on
a Business Day. The Company will not at any time, except upon dissolution,
liquidation or winding up of the Company, close its stock transfer books or
Warrant transfer books so as to result in preventing or delaying the exercise or
transfer of any Warrant.
Loss or Mutilation
. Upon receipt by the Company from the Holder of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of this Warrant and indemnity or security reasonably satisfactory to
it and reimbursement to the Company of all reasonable expenses incidental
thereto and in case of mutilation upon surrender and cancellation hereof, the
Company, at Holder's cost, will execute and deliver in lieu hereof a new Warrant
of like tenor to the Holder; provided, however, that in the case of mutilation,
no indemnity shall be required if this Warrant in identifiable form is
surrendered to the Company for cancellation.
Office of the Company
. As long as any of the Warrants remain outstanding, the Company shall maintain
an office or agency (which may be the principal executive offices of the
Company) where the Warrants may be presented for exercise, registration of
transfer, division or combination as provided in this Warrant.
Miscellaneous
.

Nonwaiver

. No course of dealing or any delay or failure to exercise any right or
obligation hereunder on the part of the Holder or the Company shall operate as a
waiver of such right or obligation, unless the same shall be in writing signed
by the Holder or the Company.



Notice Generally

. All notices, requests, demands or other communications provided for herein
shall be in writing and shall be given in the manner and to the addresses set
forth in the Subscription Agreement.



Successors and Assigns

. Subject to compliance with the provisions of Section 3, this Warrant and the
rights evidenced hereby shall inure to the benefit of and be binding upon the
successors of the Company and the successors and assigns of the Holder. The
provisions of this Warrant are intended to be for the benefit of all Holders
from time to time of this Warrant, and shall be enforceable by any such Holder.



Amendment

. This Warrant may be modified or amended or the provisions of this Warrant
waived with the written consent of both the Company and the Holder.



Severability

. Wherever possible, each provision of this Warrant shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Warrant shall be prohibited by or invalid under applicable law, such
provision shall be modified to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Warrant.



Headings

. The headings used in this Warrant are for the convenience of reference only
and shall not, for any purpose, be deemed a part of this Warrant.



Governing Law

. This Warrant and the transactions contemplated hereby shall be deemed to be
consummated in the State of Delaware and shall be governed by and interpreted in
accordance with the local laws of the State of Delaware without regard to the
provisions thereof relating to conflicts of laws.



Entire Agreement

. This Warrant, together with the Subscription Agreement which this Warrant is
subject to and pursuant to which it is given, constitute the entire agreement
between the Company and Holder with respect to the subject matter hereof and
supersedes any and all other prior or contemporaneous agreements, either oral or
written, between the Company and Holder with respect to the subject matter
hereof; provided, however, (i) the foregoing shall not have any effect on any
agreements the Holder has entered into with the Company or any of its
subsidiaries prior to the date hereof with respect to any prior investment made
by the Holder in the Company and (ii) nothing contained in this Warrant shall
(or shall be deemed to) waive, alter, modify or amend in any respect any
obligations of the Company or any of its subsidiaries or any rights of or
benefits to the Holder or any other person in any agreement entered into prior
to the date hereof between or among the Company and/or any of its subsidiaries
and the Holder and all such agreements shall continue in full force and effect.



Noncircumvention

. The Company hereby covenants and agrees that the Company will not, by
amendment of its charter, bylaws or through any reorganization, transfer of
assets, consolidation, merger, scheme of arrangement, dissolution, issue or sale
of securities, or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, and will at all
times in good faith carry out all the provisions of this Warrant and take all
action as may be required to protect the rights of the Holder. Without limiting
the generality of the foregoing, the Company (i) shall not increase the par
value of any shares of Common Stock receivable upon the exercise of this Warrant
above the Current Warrant Price and (ii) shall take all such actions as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and non-assessable shares of Common Stock upon the exercise of this
Warrant.



[Signatures appear on the following page.]

 

IN WITNESS WHEREOF, Quantum Fuel Systems Technologies Worldwide, Inc. has caused
this Warrant to be executed by its duly authorized officer and attested by its
Secretary or other designated officer.

Dated: November _, 2011

 

Quantum Fuel Systems Technologies Worldwide, Inc.

By: /s/ W. Brian Olson

Name: W. Brian Olson

Title: Chief Financial Officer

 

 

ACKNOWLEDGED AND AGREED

:

 

Holder

: /s/ Holder___________________





 

Acknowledgement contained in the Omnibus Signature Page in the Subscription
Agreement of each Holder



EXHIBIT A

SUBSCRIPTION FORM

[To be executed only upon exercise of Warrant]

The undersigned hereby elects to (a) purchase __________shares of the Common
Stock of Quantum Fuel Systems Technologies Worldwide, Inc. pursuant to the terms
of the attached Warrant, and tenders herewith payment of the purchase price of
such shares in full or (b) exercise such Warrant for _______ shares of the
Common Stock of Quantum Fuel Systems Technologies Worldwide, Inc. purchasable
under the Warrant pursuant to the provisions of Section 2.4 of the Warrant.

The undersigned hereby represents and warrants that either (i) the
representations and warranties set forth in the Subscription Agreement,
including any Schedules or attachments thereto, executed to purchase Warrants
remain true and correct as of the date hereof or (ii) the representations and
warranties set forth in Exhibit C to the Warrant certificate delivered upon the
transfer of the Warrant to the undersigned remain true and correct as of the
date hereof, in each case, including, but not limited to, the representation and
warranty that the undersigned is an "accredited investor" as such term is
defined in Rule 501(a) of the Regulation D promulgated under the Securities Act.

Please issue a certificate or certificates representing said shares in the name
of the undersigned or in such other name as is specified below:

____________________________________

(Name)

____________________________________

____________________________________

____________________________________

(Address)

and, if such shares of Common Stock shall not include all of the shares of
Common Stock issuable as provided in this Warrant, that a new Warrant of like
tenor and date for the balance of the shares of Common Stock issuable hereunder
be delivered to the undersigned.



Capitalized terms not defined herein shall have the meanings assigned to them in
the Warrant Certificate to which this Exercise Form is attached.

 



(Name of Registered Owner)



(Signature of Registered Owner)



(Street Address)



(State) (Zip Code)

 

NOTICE: The signature on this subscription must correspond with the name as
written upon the face of the Warrant in every particular, without alteration or
enlargement or any change whatsoever.

 

EXHIBIT B

ASSIGNMENT FORM

FOR VALUE RECEIVED, the undersigned registered owner of this Warrant for the
purchase of shares of Common Stock of Quantum Fuel Systems Technologies
Worldwide, Inc. hereby sells, assigns and transfers unto the Assignee named
below all of the rights of the undersigned under this Warrant, with respect to
the number of shares of Common Stock set forth below:

 







(Name and Address of Assignee)

 



(Number of Shares of Common Stock)

 

 

and does hereby irrevocably constitute and appoint _____________________
attorney-in-fact to register such transfer on the books of the Company,
maintained for the purpose, with full power of substitution in the premises.

 

Dated:



(Print Name and Title)



(Signature)



(Witness)

 

 

 

 

NOTICE: The signature on this assignment must correspond with the name as
written upon the face of the Warrant in every particular, without alteration or
enlargement or any change whatsoever.

 

EXHIBIT C

FORM OF INVESTMENT REPRESENTATION LETTER

In connection with the transfer of warrants (the "Warrants") to purchase
_________ shares of common stock of Quantum Fuel Systems Technologies Worldwide,
Inc. (the "Company"), par value $0.02 per share (the "Common Stock") to
_____________________ (the "Transferee"), the Transferee hereby represents and
warrants to the Company as follows:

The Transferee (i) is an "accredited investor" as that term is defined in Rule
501(a) of Regulation D promulgated under the Securities Act of 1933, as amended
(the "Act"); and (ii) has the ability to bear the economic risks of such
Transferee's prospective investment, including a complete loss of Transferee's
investment in the Warrants and the shares of Common Stock issuable upon the
exercise thereof (collectively, the "Securities").

The Transferee, by acceptance of the Warrants, represents and warrants to the
Company that the Warrants and all securities acquired upon any and all exercises
of the Warrants are purchased for the Transferee's own account, and not with
view to distribution of either the Warrants or any securities purchasable upon
exercise thereof in violation of applicable securities laws.

The Transferee acknowledges that (i) the Securities have not been registered
under the Act or applicable state securities law, (ii) the Securities are
"restricted securities" and the certificate(s) representing the Securities shall
bear the following legend, or a similar legend to the same effect, until (i) in
the case of the shares of Common Stock underlying the Warrants, such shares
shall have been registered for resale by the Transferee under the Act and state
securities law and effectively been disposed of in accordance with a
registration statement that has been declared effective; or (ii) in the opinion
of counsel for the Company such Securities may be sold without registration
under the Act and state securities law:

"THE TRANSFER OF THIS SECURITY IS SUBJECT TO RESTRICTIONS CONTAINED HEREIN. THIS
SECURITY HAS BEEN ISSUED IN RELIANCE UPON THE REPRESENTATION OF HOLDER THAT IT
HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TOWARDS THE RESALE
OR OTHER DISTRIBUTION THEREOF. THIS SECURITY AND THE SECURITIES ISSUABLE UPON
EXERCISE HEREOF HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS,
OR AN OPINION OF COUNSEL SATISFACTORY TO COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED."

The Subscriber consents to the Company making a notation on its records or
giving instructions to any transfer agent of the Securities in order to
implement the restrictions on transfer set forth and described herein.